DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The complete text of claim 37 is not included.  Therefore, it is unclear what applicant intends to claim as the second component.  



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,517,321. Both the instant claims and the patented claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition that is 20 to 99.5% by weight Reb A.  The weight ratio of (A):(B) in the patented claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  The patented and pending claims also claim the second component comprising similar, if not the same, amounts of rebaudioside A in combination with rebaudiosides A and D.  The patented claims do not teach a method of adding the composition to a food product or beverage as required by the instant claims.  However, given that the instant method simply requires adding an “effective” amount of the composition to a food or beverage, this would have been obvious based on the patented claims as it is well known to add rebaudioside compositions to foods and beverages as taste improvers and sweeteners.
Claims 30-35, 42, 43 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-46 of copending Application No. 16/746,068.  Both the instant claims and the copending claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition that is 20 to 99.5% by weight Reb A.  The weight ratio of (A):(B) in the copending claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  The copending claims do not recite a method of adding an effective amount of the composition to a food product or beverage.   However, given that the instant method simply requires adding an “effective” amount of the composition to a food or beverage, this would have been obvious based on the copending claims as it is well known to add rebaudioside compositions to foods and beverages as taste improvers and sweeteners, and the copending claims are to foods and beverages comprising the composition comprising (A) and (B).  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one ordinary skill to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-32, 34, 36, 38 and 40-49 of copending Application No. 16/746,402.  Both the instant claims and the copending claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol component that is a steviol glycoside (SG).  The claims in both the copending application and the instant application claim the composition comprises the same weight ratio of (A):(B), and claim the composition comprises less than 70% GSG by weight.  Given that rebaudioside A is a steviol glycoside, one of ordinary skill looking to the copending claims would have readily arrived at the presently claimed composition.  Further, both the instant claims and the copending claims claim methods improving the taste profile of a food or beverage by adding an effective amount of the composition to the food or beverage.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one ordinary skill to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-35, 37-39, 42, 43 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-43 of copending Application No. 16/746,130.  Both the instant claims and the copending claims claim a method of adding to a food or beverage a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition that is 20 to 99.5% by weight Reb A.  The weight ratio of (A):(B) in the copending claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one ordinary skill to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 30-35, 37-39, 42, 43 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-37 of copending Application No. 16/579,000.  Both the instant claims and the copending claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition that is 20 to 99.5% by weight Reb A.  The weight ratio of (A):(B) in the copending claims falls within the ratio in the instant claims, and both claim the composition comprises less than 70% GSG by weight.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one ordinary skill to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791